Name: Commission Regulation (EEC) No 3480/88 of 9 November 1988 amending Regulation (EEC) No 1618/81 fixing the basic products which do not qualify for advance payment of export refunds
 Type: Regulation
 Subject Matter: plant product;  trade policy;  agricultural activity;  accounting;  international trade
 Date Published: nan

 Avis juridique important|31988R3480Commission Regulation (EEC) No 3480/88 of 9 November 1988 amending Regulation (EEC) No 1618/81 fixing the basic products which do not qualify for advance payment of export refunds Official Journal L 305 , 10/11/1988 P. 0028 - 0030 Finnish special edition: Chapter 3 Volume 27 P. 0191 Swedish special edition: Chapter 3 Volume 27 P. 0191 *****COMMISSION REGULATION ( EEC ) NO 3480/88 OF 9 NOVEMBER 1988 AMENDING REGULATION ( EEC ) NO 1618/81 FIXING THE BASIC PRODUCTS WHICH DO NOT QUALIFY FOR ADVANCE PAYMENT OF EXPORT REFUNDS THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY, HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 2727/75 OF 29 OCTOBER 1975 ON THE COMMON ORGANIZATION OF THE MARKET IN CEREALS ( 1 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 2221/88 ( 2 ), AND IN PARTICULAR ARTICLE 16 ( 6 ) THEREOF, AND TO THE CORRESPONDING PROVISIONS OF THE OTHER REGULATIONS ON THE COMMON ORGANIZATION OF THE MARKET IN AGRICULTURAL PRODUCTS, HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 565/80 OF 4 MARCH 1980 ON THE ADVANCE PAYMENT OF EXPORT REFUNDS IN RESPECT OF AGRICULTURAL PRODUCTS ( 3 ), AS AMENDED BY REGULATION ( EEC ) NO 2026/83 ( 4 ), WHEREAS ARTICLE 4 ( 2 ) OF REGULATION ( EEC ) NO 565/80 APPLIES TO PROCESSED PRODUCTS AND TO GOODS OBTAINED FROM BASIC PRODUCTS, PROVIDED THAT INWARD PROCESSING ARRANGEMENTS ARE NOT EXCLUDED FOR COMPARABLE PRODUCTS; WHEREAS BY COUNCIL REGULATION ( EEC ) NO 2236/88 OF 19 JULY 1988 SUSPENDING REGULATION ( EEC ) NO 866/84 LAYING DOWN SPECIAL MEASURES CONCERNING THE EXCLUSION OF MILK PRODUCTS FROM INWARD PROCESSING ARRANGEMENTS AND FROM CERTAIN USUAL FORMS OF HANDLING ( 5 ), THE COUNCIL AUTHORIZED RECOURSE TO INWARD PROCESSING ARRANGEMETS UNTIL THE END OF THE 1988/89 MARKETING YEAR FOR THE PRODUCTS IN QUESTION AND WHEREAS THE REFUND FOR SUCH PRODUCTS MAY ACCORDINGLY BE PAID IN ADVANCE FOR THE PERIOD INDICATED; WHEREAS COMMISSION REGULATION ( EEC ) NO 1618/81 ( 6 ), AS AMENDED BY REGULATION ( EEC ) NO 2880/84 ( 7 ), SHOULD THEREFORE BE UPDATED AND MILK PRODUCTS SHOULD BE DELETED FROM THE LIST OF BASIC PRODUCTS NOT ELIGIBLE UNDER THOSE ARRANGEMENTS; WHEREAS BY COUNCIL REGULATION ( EEC ) NO 2658/87 OF 23 JULY 1987 ON THE TARIFF AND STATISTICAL NOMENCLATURE AND ON THE COMMON CUSTOMS TARIFF ( 8 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 3174/88 ( 9 ), THE COUNCIL INTRODUCED A NEW NOMENCLATURE OF GOODS; WHEREAS REGULATION ( EEC ) NO 1618/81 SHOULD THEREFORE BE ADAPTED ACCORDINGLY; WHEREAS THE MEASURES PROVIDED FOR IN THIS REGULATION ARE IN ACCORDANCE WITH THE OPINIONS OF ALL THE MANAGEMENT COMMITTEES CONCERNED, HAS ADOPTED THIS REGULATION : ARTICLE 1 REGULATION ( EEC ) NO 1618/84 IS HEREBY AMENDED AS FOLLOWS : 1 . ARTICLE 1 IS REPLACED BY THE FOLLOWING : "ARTICLE 1 THE BASIC PRODUCTS WHICH SHALL NOT QUALIFY UNDER THE ARRANGEMENTS REFERRED TO IN ARTICLE 4 OF REGULATION ( EEC ) NO 565/80 ARE LISTED IN THE ANNEX HERETO . HOWEVER, SUCH BASIC PRODUCTS SHALL BE EXCLUDED ONLY WHERE THEY ARE INTENDED FOR USE IN THE PROCESSING OF THE PRODUCTS MENTIONED : ( A ) IN ANNEX A TO REGULATION ( EEC ) NO 2727/75, EXCLUDING PRODUCTS COVERED BY CN CODE 2309 REFERRED TO THEREIN; ( B ) IN ARTICLE 1 ( 1 ) ( C ) OF COUNCIL REGULATION ( EEC ) NO 1418/76 ( 8 ). ( 8 ) OJ NO L 166, 25 . 6 . 1976, P . 1 .' 2 . THE ANNEX IS REPLACED BY THE ANNEX HERETO . ARTICLE 2 THIS REGULATION SHALL ENTER INTO FORCE ON THE DAY OF ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . THIS REGULATION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS, 9 NOVEMBER 1988 . FOR THE COMMISSION FRANS ANDRIESSEN VICE-PRESIDENT ( 1 ) OJ NO L 281, 1 . 11 . 1975, P . 1 . ( 2 ) OJ NO L 197, 26 . 7 . 1988, P . 16 . ( 3 ) OJ NO L 62, 7 . 3 . 1980, P . 5 . ( 4 ) OJ NO L 199, 22 . 7 . 1983, P . 12 . ( 5 ) OJ NO L 197, 26 . 7 . 1988, P . 38 . ( 6 ) OJ NO L 160, 18 . 6 . 1981, P . 17 . ( 7 ) OJ NO L 272, 13 . 10 . 1984, P . 15 . ( 8 ) OJ NO L 256, 7 . 9 . 1987, P . 1 . ( 9 ) OJ NO L 298, 31 . 10 . 1988, P . 1 . ANNEX "ANNEX 1.2CN CODE DESCRIPTION 1104 CEREAL GRAINS OTHERWISE WORKED ( FOR EXAMPLE, HULLED, ROLLED, FLAKED, PEARLED, SLICED OR KIBBLED ), EXCEPT RICE OF HEADING NO 1006; GERM OF CEREALS, WHOLE, ROLLED, FLAKED OR GROUND : 1104 30 _ GERM OF CEREALS, WHOLE, ROLLED, FLAKED OR GROUND 1106 FLOUR AND MEAL OF THE DRIED LEGUMINOUS VEGETABLES OF HEADING NO 0713, OF SAGO OR OF ROOTS OR TUBERS OF HEADING NO 0714; FLOUR, MEAL AND POWDER OF THE PRODUCTS OF CHAPTER 8 : 1106 20 // FLOUR AND MEAL OF SAGO, ROOTS OR TUBERS OF HEADING NO 0714 : // // OTHER : 1106 20 91 // FOR THE MANUFACTURE OF STARCHES 1106 20 99 // OTHER : 1109 00 00 WHEAT GLUTEN, WHETHER OR NOT DRIED 2302 BRAN, SHARPS AND OTHER RESIDUES, WHETHER OR NOT IN THE FORM OF PELLETS DERIVED FROM THE SIFTING, MILLING OR OTHER WORKING OF CEREALS OR OF LEGUMINOUS PLANTS : 2302 10 // OF MAIZE ( CORN ) 2302 20 // OF RICE 2302 30 // OF WHEAT 2302 40 // OF OTHER CEREALS 2303 RESIDUES OF STARCH MANUFACTURE AND SIMILAR RESIDUES, BEET-PULP, BAGASSE AND OTHER WASTE OF SUGAR MANUFACTURE, BREWING OR DISTILLING DREGS AND WASTE, WHETHER OR NOT IN THE FORM OF PELLETS : 2303 10 // RESIDUES OF STARCH MANUFACTURE AND SIMILAR RESIDUES : // // RESIDUES FROM THE MANUFACTURE OF STARCH FROM MAIZE ( EXCLUDING CONCENTRATED STEEPING LIQUORS ), OF A PROTEIN CONTENT, CALCULATED ON THE DRY PRODUCT : 2303 10 11 // EXCEEDING 40% BY WEIGHT' // //